Citation Nr: 1102932	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an effective date for an award of service 
connection for dysthymic disorder, prior to April 15, 1981.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for dysthymic disorder, prior to March 31, 1997.

3.  Entitlement to an initial evaluation in excess of 50 percent 
for dysthymic disorder, from March 31, 1997.

4.  Entitlement to an increased rating for status post right 
internal ear trauma, status post stapedectomy with residual 
vertigo, earache and headache, currently evaluated as 30 percent 
disabling.

5.  Entitlement to a compensable evaluation for hearing loss in 
the right ear.

6.  Entitlement to an effective date for an award of a total 
disability rating based on unemployability (TDIU), prior to March 
31, 1997.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had active duty for training from January to April 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In a January 1999 rating 
action, the RO granted service connection for dysthymic disorder, 
and assigned a 50 percent evaluation for it, effective June 25, 
1997.  In this determination, the RO also denied the Veteran's 
claims for increased ratings for residuals of a right ear injury 
and for hearing loss in the right ear.  In addition, the RO 
granted a TDIU, effective June 25, 1997, in an April 2000 rating 
decision.  The Veteran disagreed with the effective dates for the 
award of service connection for a psychiatric disability, and for 
a total rating, as well as the evaluations assigned for his ear 
disability and hearing loss.  By rating action dated January 
2005, the RO assigned April 15, 1981 as the effective date for 
the award of service connection for dysthymic disorder.  A 10 
percent evaluation was assigned for the period from April 15, 
1981, through March 30, 1997, and a 50 percent rating was 
assigned from March 31, 1997.  The RO also assigned March 31, 
1997 as the effective date for the award of a TDIU.  


This case was previously before the Board in September 2008, and 
was remanded for additional development of the record and to 
ensure due process.  

The issues of entitlement to an initial evaluation in excess of 
10 percent for dysthymic disorder prior to February 3, 1988 and 
entitlement to a TDIU prior to March 31, 1997 are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran did not file a claim for service connection for a 
psychiatric disability within one year of his separation from 
service or at any time prior to April 15, 1981. 

2.  The Veteran was noted to be depressed when seen at a VA 
outpatient clinic on April 15, 1981.

3.  The Veteran's psychiatric disability was not more than mild 
for the period from February 3, 1988, through August 12, 1998.

4.  On a March 31, 1997 treatment note, the Veteran reported 
occasional suicidal ideation and a Global Assessment of 
Functioning score of 50 was assigned.  The Veteran does not have 
persistent delusions or hallucinations or gross impairment of 
thought processes.

5.  The Veteran has complaints of tinnitus and daily dizziness 
with staggering.

6.  Service connection is in effect for hearing loss in the right 
ear only.

7.  The Veteran has Level I hearing in the right ear.

CONCLUSIONS OF LAW

1.  The criteria for an effective date for an award of service 
connection for dysthymic disorder, prior to April 15, 1981, have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.400 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for dysthymic disorder for the period from February 3, 
1988 through March 30, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (as in effect prior to November 7, 1996), 4.130, Diagnostic 
Code 9433 (2010).

3.  The criteria for an initial evaluation of 70 percent for 
dysthymic disorder have been met, effective March 31, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2010).

4.  The criteria for a rating in excess of 30 percent for status 
post right internal ear trauma, postoperative stapedectomy with 
residual vertigo, earache and headache, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2010).

5.  The criteria for a compensable evaluation for hearing loss in 
the right ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85. Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from a rating decision issued 
prior to the enactment of the VCAA.  In an August 2004 letter, 
the VA provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  A November 2008 letter included the pertinent 
information regarding claims for a higher rating and for an 
earlier effective date.  This letter advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating the 
level of disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  

However, the appeals concerning the claim for a higher initial 
rating for dysthymic disorder as well as the claim for an earlier 
effective date arise from the initial awards of service 
connection or a total rating.  In Dingess, the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  
Thus, VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party 
appeals from an original assignment of a disability rating, the 
claim is classified as an original claim, rather than as one for 
an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, VA medical records, VA examination reports, and the 
Veteran's testimony at a hearing at the RO.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and testimony.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  Earlier effective date for an award of service 
connection 

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.

Except as otherwise provided, the effective date of an evaluation 
and award of service connection shall be the day following 
separation from active service or the date entitlement arose if 
the claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).

The record discloses the Veteran submitted his initial 
application for VA benefits in December 1979.  There was no 
reference to any psychiatric disability.  No document expressing 
intent to request benefits for a psychiatric disability was filed 
prior to April 15, 1981.  

The Veteran was seen in the neurology clinic at a VA facility on 
April 15, 1981.  He had complaints concerning headaches, an 
earache and dizziness.  It was noted the Veteran was angry and 
irritable.  An examination revealed the Veteran appeared to be 
depressed in mood.  The pertinent assessment was that the 
Veteran's headaches seemed to be related to his feeling of 
depression and uselessness due to his ear symptoms.  The examiner 
added the Veteran needed psychiatric help in adjusting to his 
disability, but he was not receptive to that suggestion.

In a November 1983 Board decision addressing various matters, the 
issue of service connection for a psychiatric disability was 
referred to the RO for appropriate action.  Thus, the April 15, 
1981 outpatient note was regarded as a claim for benefits.  
However, no action was taken.  Ultimately, April 15, 1981 was 
assigned as the effective date for the grant of service 
connection for dysthymic disorder.  

It is not clear what date the Veteran believes is warranted for 
the grant of service connection for dysthymic disorder.  He 
apparently claims it should be the date following his separation 
from service.  

As noted above, service connection was initially granted by the 
RO in a January 1999 rating action.  While June 25, 1997 was 
originally assigned as the effective date of the award of service 
connection, the RO subsequently determined that the proper 
effective date was April 15, 1981.  The RO accepted the date of 
treatment as the effective date of the claim.  Since the Veteran 
did not file a claim within one year of his separation from 
service, there is no basis for an earlier effective date.  The 
Board points out the current effective date is based on the date 
he was seen with psychiatric complaints even though service 
connection had not already been established for such disability.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (Since the 
appellant had not been granted service connection for his anxiety 
disorder, the mere receipt of medical records cannot be construed 
as an informal claim).  There is no basis, therefore, on which an 
earlier effective date may be assigned.  Accordingly, the Board 
finds that April 15, 1981 is the proper effective date for the 
award of service connection for dysthymic disorder.

II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

A.  Dysthymic disorder 

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most intimate 
are            	100%   
         so adversely affected as to result in virtual isolation             
         in the community. Totally incapacitating psychoneurotic,            
         symptoms bordering on gross repudiation of reality with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, confusion,             
         panic and explosions of aggressive energy resulting in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or favorable                  
	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or favorable                      
	50%   
         relationships with people is considerably impaired. By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of mild             
         social and industrial impairment.
                                   
38 C.F.R. § 4.132, Diagnostic Code 9405 (as in effect February 3, 
1988).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2010).  It should also be noted that use of 
terminology such as "mild" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

With respect to the word "definite", as the Court pointed out in 
Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.   However, it is possible 
to quantify the degree of impairment which would lead to an award 
at the 30 percent level.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather 
large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  

The purpose of the 1988 change in the VA Schedule for Rating 
Disabilities was to provide consistency in describing social and 
industrial impairment in each of the categories of mental 
disabilities.  VAOPGCPREC 7-89 (March 8, 1989).  The effect of the 
change was that the new rating criteria were more favorable to 
appellants.  See Clark v. Derwinski, 2 Vet. App. 166, 169 (1992):  
" . . . the new rating criteria are most favorable to 
appellant."  

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such	
		100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies	
		70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately and
       effectively; impaired impulse control (such as unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and maintain
      effective relationships.
                             
      Occupational and social impairment with reduced reliability                  
	  50%   
      and productivity due to such symptoms as: flattened affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although generally
      functioning satisfactorily, with routine behavior, self-
care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, recent 
events).   
                                                         
      Occupational and social impairment due to mild or transient                   
10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9433.  

"The intended effect of [the revision] is to update the portion 
of the rating schedule that addresses mental disorders to ensure 
that it uses current medical terminology and unambiguous 
criteria, and that it reflects medical advances that have 
occurred since the last review."  61 Fed. Reg. 52695 (October 8, 
1996).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  
A GAF score of 11 to 20 indicates that there is some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech at 
times illogical, obscure, or irrelevant), or where there is major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates moderate symptoms (e.g., flattened 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or social functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.   

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  Rather, they are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

The initial question is whether a rating in excess of 10 percent 
is warranted for dysthymic disorder for the period from February 
3, 1988, through March 30, 1997.  The Board acknowledges there is 
little evidence concerning the severity of the Veteran's service-
connected dysthymic disorder during this period.  When he was 
examined by the VA in May 1996, it was reported the Veteran was 
alert and anxious.  He was oriented to place, time and presence.  
His recall was 2/3 after five minutes, and 3/3 with a hint.  The 
diagnoses were anxiety and possible depression.  It was indicated 
the Veteran had a possible memory disturbance, "possibly 
organic."

These findings do not establish that the Veteran's dysthymic 
disorder was more than mild in severity.  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his dysthymic disorder.  Since the 
competent evidence fails to demonstrate the Veteran's psychiatric 
disability warranted a higher rating for the period from February 
3, 1988, through March 30, 1997, the preponderance of the 
evidence is against the claim and an increased rating is denied.

The Board must also address whether a rating in excess of 50 
percent is warranted from March 31, 1997.  That rating was 
assigned based on a VA outpatient treatment clinic visit on that 
date.  The Veteran reported he could not sleep at night.  He felt 
the VA was discriminating against him, and he was angry.  He 
complained of helplessness and feeling frustrated he did not have 
a job.  He reported occasional suicidal ideation with no real 
intent.  His speech was coherent.  His affect was inappropriate 
and his mood was agitated.  He denied hearing voices or having 
paranoid ideation.  He stated he had no intention of hurting 
himself or others at present.  He was well oriented and alert.  
His attention span was poor.  The Veteran complained of poor 
memory.  His judgment was impaired.  The diagnostic assessments 
were adjustment disorder with mixed features and possible post-
traumatic stress disorder.  The Global Assessment of Functioning 
score was 50.  Medication was prescribed.

On VA psychiatric examination on August 13, 1998, the Veteran 
claimed he was so depressed he sometimes really wanted to kill 
himself.  He related he felt overwhelmed by his job situation and 
family responsibilities.  He stated he was afraid of going 
outside and stayed inside most of the time.  His mood was very 
depressed, and he was angry and confused.  His impulse control 
was impaired, and he said he yelled at his children.  He reported 
he only slept four hours a night and that he felt his life was 
worthless.  The diagnosis was dysthymic disorder.  The Global 
Assessment of Functioning score was 45.

VA outpatient treatment records disclose the Veteran was seen in 
2001 and 2002.  He reported he was under stress in December 2001.  
He was noted to be extremely anxious and felt government agents 
were following him in January 2002.  He was very anxious and had 
paranoid ideations in March 2002.  

The Veteran was again afforded a VA psychiatric examination in 
September 2004.  He asserted everything had gone wrong in his 
life since the in-service injury.  He claimed he had no friends, 
and that he was very depressed.  On mental status evaluation, his 
affect was irritable and his mood depressed.  His thought 
processes were preoccupied with anger about the military and how 
his claim was being handled, and resentment for losses in his 
life due to the accident.  He reported occasional suicidal 
ideation, but said he would not do anything about it.  His 
attention and concentration were impaired.  The diagnosis was 
dysthymia, and the examiner assigned a Global Assessment of 
Functioning score of 50.  She added the Veteran's psychiatric 
incapacity was serious, given his social isolation, extreme 
irritability, the preoccupation of his thoughts on the incident, 
his inability to concentrate and his mood disturbance since he 
could not work.  

Additional VA outpatient treatment records dated from 2000 to 
2005 have been associated with the claims folder.  In June 2000, 
the Veteran appeared anxious and said he had been betrayed by too 
many people in his life.  He had racing thoughts in March 2005.  
The Global Assessment of Functioning scores during this time 
ranged from 50 to 55.

On VA psychiatric examination in November 2009, the Veteran 
reported dreams of his injury.  On mental status evaluation, his 
affect was constricted in intensity and reflective of sadness.  
His mood appeared to be significantly depressed.  He described 
periods of intrusive thoughts and dreams related to the accident.  
He said he felt withdrawn from others, and that he often felt 
irritable.  His motivation level was often weak.  The Veteran 
asserted he had been experiencing suicidal thoughts on and off 
for a number of years.  He reported previous suicidal attempts, 
most recently in 2007.  He claimed he often felt useless and 
pessimistic about the future.  He said he slept only three to 
four hours a night, but mentioned he took naps for a couple of 
hours each day.  He stated his inability to function in the way 
he wished served to demoralize him and increase his depression.  
His insight was somewhat weak.  The impression was dysthymic 
disorder.  The Global Assessment of Functioning score was 50.  
The examiner commented the Veteran had rather chronic, persistent 
depression that had waxed and waned in intensity, and that the 
current level of depression appeared to be relatively severe.  
The Veteran denied any significant break in his depression for a 
number of years.  The examiner noted the Veteran had battled 
suicidal ideation for a number of years.  He opined that the 
Veteran's prognosis remained poor.

The record establishes the Veteran reported occasional suicidal 
ideation with no real intent during treatment on March 31, 1997.  
At that time a Global Assessment of Functioning score of 50 was 
assigned.  During the August 1998 VA examination he again 
reported suicidal ideation.  His impulse control was impaired.  
He continued to report suicidal ideation at the time of the 
September 2004 and November 2009 VA psychiatric examinations.  
Based on these findings, and after resolving all doubt in the 
Veteran's favor, the Board concludes that a 70 percent evaluation 
is warranted effective March 31, 1997, the date the evidence 
reflects complaints of suicidal ideation.  

However, there is no basis for a rating in excess of 70 percent.  
Global Assessment of Functioning scores since March 31, 1997 
ranged from 45 to 55.  None of these scores reflect an impression 
that the Veteran was a danger to himself or others, or had an 
occasional failure to maintain minimal personal hygiene, gross 
impairment in communication, or persistent delusions or 
hallucinations.  The Board notes the September 2004 VA 
psychiatric examination demonstrated the Veteran was well-groomed 
and dressed.  He had no delusions or hallucinations.  Similar 
findings were noted on the 2009 VA examination.  He can manage 
hygiene demands, is able to drive, make store purchases and 
prepare simple meals.  He goes to the gym during the week.  He 
was noted to be able to intellectually perform work duties but 
problems with motivation and depression could be expected to 
interfere with interactions in a work environment.  Thus, the 
Board concludes a 70 percent rating, but no higher, is warranted 
for dysthymic disorder, effective March 31, 1997.  The Board 
notes the Veteran is already in receipt of a TDIU from that date.

B.  Status post right internal ear trauma

Service connection for status post right internal ear trauma, 
postoperative stapedectomy, with residual vertigo, earache and 
headache, was granted by the RO in a June 1981 rating decision.  
Service treatment records indicated that the Veteran suffered a 
traumatic rupture of his right tympanic membrane with creation of 
oto-stapedectomy and oval window fistula which was repaired with 
a fascial graft covering the fenestra of the vestibule.  He 
subsequently underwent an exploratory tympanotomy and placement 
of incus to oval window prosthesis.  The June 1981 decision 
assigned a 30 percent evaluation analogously under Diagnostic 
Codes 8045-6204-6211.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  38 CFR § 
4.20 (2010).

A 30 percent evaluation may be assigned for peripheral vestibular 
disorders with dizziness and occasional staggering.  Objective 
findings supporting the diagnosis of vestibular disequilibrium 
are required before a compensable evaluation can be assigned 
under this code.  Hearing impairment or suppuration shall be 
separately rated and combined.  38 C.F.R. § 4.87, Diagnostic Code 
6204.

Purely neurological disabilities of brain disease due to trauma, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code (e.g. 
8045-8207) (effective prior to October 23, 2008).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 percent 
for brain disease due to trauma under diagnostic code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (as in effect prior to October 23, 2008).

The Board notes that, as of October 23, 2008, revised provisions 
for evaluating traumatic brain injury were enacted. However, the 
new regulation indicates that these revised provisions are 
applicable only to claims received on or after October 23, 2008.  
Accordingly, these revisions do not apply to the present case.  
73 Fed. Reg. 54693-0173 (Sept. 23, 2008) ("The amendment shall 
apply to all applications for benefits received by VA on or after 
October 23, 2008.  The old criteria will apply to applications 
received by VA before that date.")

A 30 percent evaluation is in effect for the residuals of the 
Veteran's right ear trauma.  This is the maximum rating under 
Diagnostic Code 6204.  The Board acknowledges that the Veteran 
complained of dizziness and tinnitus when he was examined by the 
VA in August 1998.  The September 2004 VA examination revealed he 
reported blackouts and ringing in the ears.  He was most recently 
examined by the VA in November 2009.  He asserted he had 
dizziness and vertigo daily.  

It is significant to point out, however, that impedance testing 
on the August 1998 VA audiometric examination resulted in normal 
type A tympanograms in both ears.  A VA examination of the ears 
that month demonstrated no chronic middle ear infection or active 
ear disease.  A 1999 EEG for complaints of blackouts was normal, 
and his complaints were noted to be more of a psychiatric 
disassociation.  VA treatment records reflect tension type 
headaches.   It was noted on the September 2004 VA examination 
that the Veteran did not have a peripheral vestibular disorder.  
Similarly, the November 2009 VA examination found no 
complications of ear disease and there was no middle or inner ear 
infection.  The examiner stated that a peripheral vestibular 
disorder was not diagnosed.  

The Board concludes the medical findings on examination are of 
greater probative value than the Veteran's allegations regarding 
the severity of the residuals of right internal ear trauma.  The 
Board finds that the evidence is not in equipoise and, in fact, 
the preponderance of the evidence is against the claim for an 
increased rating.

C.  Hearing loss 

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from Table 
VII, the nonservice-connected ear will be assigned a Roman 
Numeral designation of I for hearing impairment.  38 C.F.R. § 
4.85(f).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

The Veteran has been afforded three audiometric tests during the 
course of his claim.  The examination results are consistent and 
fail to demonstrate a compensable evaluation is warranted.

On the VA audiometric examination in August 1998, the hearing 
threshold levels in decibels in the right ear were 30, 40, 40 and 
45 at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Speech 
recognition was 98 percent in the right ear.  It was indicated 
the Veteran had a mild hearing loss in the right ear, and that 
his hearing was within normal limits in the left ear.

Another audiometric test was conducted by the VA in September 
2004.  The hearing threshold levels in decibels in the right ear 
were 25, 40, 35 and 40 at 1,000, 2,000, 3,000 and 4,000, 
respectively.  Speech recognition was 96 percent in the right 
ear.  The examiner stated the testing showed an essentially mild 
conductive hearing loss in the right ear through 1,000 Hertz, 
sloping to a mild to moderate sensorineural hearing loss 
thereafter.  The Veteran had normal hearing in the left ear.  

The Veteran was most recently afforded an audiometric examination 
by the VA in November 2009.  The hearing threshold levels in 
decibels in the right ear were 35, 45, 40 and 35 at 1,000, 2,000, 
3,000 and 4,000, respectively.  Speech recognition was 100 
percent in the right ear.  The examiner commented the tests 
disclosed a mild sloping to moderate mixed hearing loss in the 
right ear, and that the Veteran's hearing was normal in the left 
ear.  

The Board notes that the VA examination was conducted in 
accordance with 38 C.F.R. § 4.85(a) and the examiner noted the 
Veteran's right ear hearing loss had no significant effects on 
the Veteran's occupation.  Thus, the examiner addressed the 
Veteran's functional impairment and the VA examination was 
adequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).  As such, it is entitled to great 
probative value

The results of each of the VA audiometric tests conducted during 
this establish that the Veteran has Level I hearing in his 
service-connected right ear.  For purposes of evaluating the 
service-connected hearing loss in the left ear, the Board must 
use Level I hearing for his nonservice-connected right ear.  This 
results in a noncompensable rating for the right ear under 38 
C.F.R. § 4.85, Table VII.  The Veteran's allegations regarding 
the severity of his right ear hearing loss are of less probative 
value than the medical findings on examination.

Finally, as the Veteran does not have hearing loss in the 
service-connected right ear to a degree of 10 percent, the 
provisions of 38 U.S.C.A. § 1160(a) (West 2002) pertaining to 
compensation of paired organs is not for consideration.  See 38 
C.F.R. § 3.383(a)(3) (2010).

	III.  Other considerations

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provides 
for additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An effective date for an award of service connection for 
dysthymic disorder prior to April 15, 1981, is denied.

An initial evaluation in excess of 10 percent for dysthymic 
disorder for the period from February 3, 1988, through March 30, 
1997, is denied.

An initial evaluation of 70 percent for dysthymic disorder is 
granted effective March 31, 1997, subject to the governing law 
and regulations pertaining to the payment of monetary benefits.

An increased rating for status post right internal ear trauma, 
status postoperative stapedectomy, with residual vertigo, ear 
ache and headache is denied.

A compensable evaluation for hearing loss in the right ear is 
denied.


REMAND

The Veteran also asserts that a higher rating is warranted for 
dysthymic disorder prior to February 3, 1988.  The Board points 
out that the regulations pertaining to the evaluation of 
psychiatric disabilities were revised effective that date.  The 
record shows, however, that the RO failed to consider the claim 
under the criteria in effect at that time.  In addition, the 
Veteran has not been provided with notice of the pertinent 
provisions of the Rating Schedule in effect at that time.  

General Rating Formula for Psychoneurotic Disorders:                     

        The attitudes of all contacts except the most intimate 
are            	100%   
         so adversely affected as to result in virtual isolation             
         in the community. Totally incapacitating psychoneurotic,            
         symptoms bordering on gross repudiation of reality with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, confusion,             
         panic and explosions of aggressive energy resulting in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or favorable                  
	70%   
         relationships with people is seriously impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is pronounced impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or favorable                      
	50%   
         relationships with people is substantially impaired. By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as to              
         result in severe industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce considerable industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
moderate             
         social and industrial impairment.

38 C.F.R. § 4.132 (as in effect prior to February 3, 1988.

As a decision concerning entitlement to an effective date for an 
award of a TDIU could be impacted by the issue being remanded, 
the TDIU issue is also being remanded.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991) (when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and those issues 
should be decided together.)  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for an increased rating 
for dysthymic disorder under the criteria in 
effect prior to February 3, 1988 (listed 
above).  Following completion of the above, 
review the evidence and determine whether the 
Veteran's claims may be granted.  If not, he 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


